DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         M.H., THE FATHER,
                              Appellant,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                   LITEM PROGRAM,
                       Appellees.

                              No. 4D19-2298

                         [November 22, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 10-6628DP.

  Thomas J. Butler of Thomas J. Butler, P.A., Miami Beach, for
appellant.

   Ashley Moody, Attorney General, and Carolyn Schwarz, Assistant
Attorney General for appellee Department of Children and Families.

   Thomasina Moore, Statewide Director, Statewide Guardian ad Litem
Office, Tallahassee and Ryan C. Tyler, Boldt Law Firm, Boca Raton, for
appellee Guardian ad Litem.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.